

116 S1683 IS: Wildland Firefighter Fairness Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1683IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo correct problems pertaining to human resources for career and volunteer personnel engaged in
 wildland fire and structure fire.1.Short title; table of contents(a)Short titleThis Act may be cited as the Wildland Firefighter Fairness Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Single qualification and certification system.Sec. 3. Personnel flexibility relating to the Robert T. Stafford Disaster Relief and Emergency Assistance Act.Sec. 4. Extension of service limits for seasonal hires.Sec. 5. Civil service retention rights.Sec. 6. Computation of pay.2.Single qualification and certification system(a)Merging 2 systemsThe Secretary of the Interior and the Secretary of Agriculture shall work with States and the Workforce Development Committee of the National Wildfire Coordinating Group to merge the Incident Qualification System and the Incident Qualification and Certification System into a single system by September 30, 2027.(b)Elimination of bureau add-On requirementsOn and after October 1, 2023, the Secretary of the Interior and the Secretary of Agriculture may not require a person to demonstrate additional competencies to obtain, make use of, or maintain a qualification or certification for a fire position, regardless of which jurisdictional agency employs the person.3.Personnel flexibility relating to the Robert T. Stafford Disaster Relief and Emergency Assistance
 Act(a)Definition of time-Limited appointmentSection 9601 of title 5, United States Code, is amended by striking paragraph (2) and inserting the following:(2)the term time-limited appointment includes—(A)a temporary appointment and a term appointment, as defined by the Office of Personnel Management;(B)an appointment pursuant to section 306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)); and(C)an appointment pursuant to subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.)..(b)Competitive service; time-Limited appointmentsSection 9602 of title 5, United States Code, is amended—(1)by redesignating subsections (b) through (e) as subsections (d) through (g), respectively;(2)in subsection (a), in the matter preceding paragraph (1)—(A)by striking Notwithstanding and inserting Appointments to land management agencies.—Notwithstanding; and(B)by inserting described in section 9601(2)(A) after time-limited appointment;(3)by inserting after subsection (a) the following:(b)Appointments under the Robert T. Stafford Disaster Relief and Emergency Assistance ActNotwithstanding chapter 33 or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service—(1)an employee appointed under the authority described in section 9601(2)(B) and serving under a full-time, time-limited appointment is eligible to compete for a permanent appointment in the competitive service at the Federal Emergency Management Agency or any other agency (as defined in section 101 of title 31) under the internal merit promotion procedures of the applicable agency if—(A)the employee has served under one or more time-limited appointments for at least 2 years without a break in service; and(B)the performance of the employee has been at an acceptable level of performance throughout the one or more time-limited appointment periods referred to in subparagraph (A); and(2)an employee appointed under the authority described in section 9601(2)(B) and serving under an intermittent, time-limited appointment is eligible for a permanent appointment in the competitive service at the Federal Emergency Management Agency or any other agency (as defined in section 101 of title 31) under the internal merit promotion procedures of the applicable agency if—(A)the employee has served under one or more time-limited appointments;(B)the employee has been deployed at least 522 days;(C)the employee has not declined any deployments while in an available status; and(D)the performance of the employee has been at an acceptable level of performance throughout the one or more time-limited appointments referred to in subparagraph (A).(c)Appointments under the National and Community Service Act of 1990(1)Definition of employeeNotwithstanding section 160(a) of the National and Community Service Act of 1990 (42 U.S.C. 12620(a)), in this subsection, the term employee includes individuals appointed under subtitle E of title I of that Act (42 U.S.C. 16211 et seq.).(2)Competition for permanent appointmentNotwithstanding chapter 33 or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, a member of the National Civilian Community Corps appointed under subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.) who serves 2 consecutive terms is eligible to compete for a permanent appointment in the competitive service at the Federal Emergency Management Agency or any other agency (as defined in section 101 of title 31) under the internal merit promotion procedures during the 2-year period beginning on the date of the expiration of the appointment under section 160(a) of the National and Community Service Act of 1990 (42 U.S.C. 12620(a)), if the performance of the employee has been at an acceptable level of performance throughout the period.; (4)in subsection (d) (as redesignated by paragraph (1)), by striking In determining and inserting Waiver of age requirements.—In determining;(5)in subsection (e) (as redesignated by paragraph (1)), by striking An individual and inserting Tenure and status.—An individual;(6)in subsection (f) (as redesignated by paragraph (1)), in the matter preceding paragraph (1)—(A)by striking A former and inserting Former employees.—A former; and(B)by inserting or the Federal Emergency Management Agency after management agency; and(7)in subsection (g) (as redesignated by paragraph (1)), by striking The Office and inserting Regulations.—The Office.4.Extension of service limits for seasonal hires(a)DefinitionsIn this section—(1)the term covered Secretary means—(A)the Secretary of the Interior; and(B)the Secretary of Agriculture;(2)the term Director means the Director of the Office of Personnel Management; and(3)the term pilot program means the pilot program established under subsection (b).(b)Pilot programThe Director shall establish a pilot program for seasonal or temporary Federal employees, the duties of which primarily involve being a firefighter.(c)Expansion of service year limitationsUnder the pilot program, each covered Secretary may expand a service year limitation to enable a seasonal firefighter to be employed for a period that exceeds 1,040 hours in a given year if the covered Secretary determines the expansion to be necessary to stage fire crews earlier or later in a year to accommodate longer fire seasons.(d)StandardsThe Director, in cooperation with each covered Secretary, shall establish standards and guidelines for the pilot program.(e)ReportNot later than 2 years after the date on which the pilot program is established, the Director shall submit a report that describes the use and impact of the pilot program to—(1)the Committee on Energy and Natural Resources and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Natural Resources and the Committee on Oversight and Reform of the House of Representatives.(f)TerminationThe pilot program shall terminate on the date that is 5 years after the date on which the pilot program is established.5.Civil service retention rightsSection 8151 of title 5, United States Code, is amended by striking subsection (b) and inserting the following:(b)Regulations(1)DefinitionsIn this subsection—(A)the term covered employee means an employee who—(i)served in a position in the Forest Service or the Department of the Interior as a wildland firefighter; and(ii)sustained an injury while in the performance of duty, as determined by the Director of the Office of Personnel Management, that prevents the employee from performing the physical duties of a firefighter;(B)the term equivalent position includes a position for a covered employee that—(i)allows the covered employee to receive the same retirement benefits under subchapter III of chapter 83 or chapter 84 that the covered employee would have received in the former position had the covered employee not been injured or disabled; and(ii)does not require the covered employee to complete any more years of service than the covered employee would have been required to complete to receive the benefits described in clause (i) had the covered employee not been injured or disabled; and(C)the term firefighter has the meaning given the term in section 8331.(2)RegulationsUnder regulations issued by the Office of Personnel Management—(A)the department or agency that was the last employer shall immediately and unconditionally accord the employee, if the injury or disability has been overcome within 1 year after the date of commencement of compensation or from the time compensable disability recurs if the recurrence begins after the injured employee resumes regular full-time employment with the United States, the right to resume the former position of the employee or an equivalent position, as well as all other attendant rights that the employee would have had, or acquired, in the former position of the employee had the employee not been injured or disabled, including the rights to tenure, promotion, and safeguards in reductions-in-force procedures;(B)the department or agency that was the last employer shall, if the injury or disability is overcome within a period of more than 1 year after the date of commencement of compensation, make all reasonable efforts to place, and accord priority to placing, the employee in the former position of the employee or an equivalent position within the department or agency, or within any other department or agency; and(C)a covered employee who was injured during the 20-year period ending on the date of enactment of the Wildland Firefighter Fairness Act may not receive the same retirement benefits described in paragraph (1)(B)(ii) unless the covered employee first makes a payment to the Forest Service or the Department of the Interior, as applicable, equal to the amount that would have been deducted from pay under section 8334 or 8442, as applicable, had the covered employee not been injured or disabled..6.Computation of pay(a)In generalSection 8114 of title 5, United States Code, is amended by striking subsection (e) and inserting the following:(e)Overtime(1)DefinitionIn this subsection, the term covered overtime pay means pay received by an employee who serves in a position in the Forest Service or the Department of the Interior as a wildland firefighter while engaged in wildland fire suppression activity.(2)OvertimeThe value of subsistence and quarters, and of any other form of remuneration in kind for services if its value can be estimated in money, and covered overtime pay and premium pay under section 5545(c)(1) of this title are included as part of the pay, but account is not taken of—(A)overtime pay;(B)additional pay or allowance authorized outside the United States because of differential in cost of living or other special circumstances; or(C)bonus or premium pay for extraordinary service including bonus or pay for particularly hazardous service in time of war..(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2021.